Citation Nr: 1816135	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for low back disability.


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 29, 1998 to August 25, 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2010, the Board denied entitlement to service connection for low back disability, characterized as degenerative changes of lumbar spine with disc bulges at L4-L5 and L5-S1 with chronic lumbago. 

In May 2017, the Board dismissed the instant appeal for lack of jurisdiction because the Veteran had died.  In September 2017, the Veteran's wife was substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C. §5121A (2012); 38 C.F.R. §3.1010 (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Board finds that additional development is needed before the appellant's claim on appeal can be decided.

A September 2010 BVA decision regarding service connection for low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  In the September 2010 decision, the Board found that the Veteran had a current low back disability, but that there was no credible evidence establishing a link between the current low back disability and service.  The Board notes that the issue in the September 2010 BVA decision stated that the low back disability was "characterized as degenerative changes of the lumbar spine with disc bulges at L4-L5 and L5-S1 with chronic lumbago" and the instant matter is "claimed as lumbar scoliosis."  However, the September 2010 BVA decision generally discussed service connection for low back disability and the examinations discussed therein provided general analysis of the Veteran's lower back, including lumbar scoliosis.  Accordingly, the September 2010 BVA decision is a final decision for the issue on appeal. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the claim on its merits, regardless of whether or not the Agency of Original Jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  It is the claimant's responsibility to present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

When there is a claim to reopen a final decision, VA is required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C. § 5103(a)(1); VAOPGCPREC 6-2014; see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In January 2013, the Veteran submitted a claim to reopen the issue.  Neither the October 2013 correspondence to fulfill the duty to notify requirements nor any other correspondence after the January 2013 claim was filed provided a definition of new and material evidence.  Further, the AOJ has not addressed whether new and material evidence was provided to reopen the matter nor informed the appellant of the responsibility to provide new and material evidence establishing a link between the low back disability and service.  Therefore, the Board finds that the RO failed to provide proper notice under Kent.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of the evidence and information necessary to substantiate a claim to reopen a final decision.  This notice must include a definition of new and material evidence. 

2.  Then, ask the appellant to provide new and material evidence establishing a link between the low back disability and service.  

3.  If she does so, readjudicate the claim on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


